



EXHIBIT 10.1


LEASE TERMINATION AGREEMENT


THIS LEASE TERMINATION AGREEMENT ("Agreement") is executed this 25th day of
April , 2016, by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited
partnership ("Landlord"), and INTERACTIVE INTELLIGENCE GROUP, INC., an Indiana
corporation ("Tenant").


WHEREAS, Landlord and Tenant entered into a certain lease dated May 6, 2014 (the
"Lease") under which Tenant occupies certain space (the "Leased Premises") in an
office building commonly known as Woodland I, located at 7602 Interactive Way,
Indianapolis, Indiana 46278;


WHEREAS, Landlord and Tenant desire to terminate and cancel the Lease and to
release each other from their respective obligations under the Lease as provided
herein;


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained and each act performed hereunder by the parties, Landlord and Tenant
hereby enter into this Agreement.


1.    Provisions Respecting Termination of Lease. The Lease shall be terminated
and cancelled as of 11:59 p.m. on September 30, 2016 (the "Termination Date").
Tenant shall surrender possession of the Leased Premises on or before the
Termination Date in accordance with the terms of the Lease.


2.    Release Upon Agreement. Upon the Termination Date, Landlord and Tenant
shall be released and discharged from their respective obligations under the
Lease, and neither party shall have any further liability under the Lease,
excluding, however, the obligations of Tenant attributable to any period of the
Lease on or prior to the Termination Date (including without limitation the
payment of Minimum Annual Rent and the Annual Rental Adjustment) and any
obligations of Tenant under the Lease which survive termination thereof.


3.    Contingency. This Agreement is contingent upon Landlord and Tenant
entering into (i) that certain First Lease Amendment for the space leased by
Tenant in the building commonly known as Woodland V; (ii) that certain Second
Lease Amendment for the space leased by Tenant in the building commonly known as
Woodland VII; and (iii) that certain First Lease Amendment for the space leased
by Tenant in the building commonly known as Woodland VI (collectively, the
"Contingency"). In the event this Contingency is not satisfied, upon written
notice from Landlord, this Agreement shall be void and of no further force or
effect, and the Lease shall continue notwithstanding this Agreement.


4.    Default. In the event Tenant fails to surrender the Leased Premises as
provided in Paragraph 1 above, Landlord shall have the option of (i) declaring
this Agreement void, in which event the Lease shall remain in full force and
effect, or (ii) enforcing this Agreement. In either case, Landlord shall be
entitled to reimbursement from Tenant for Landlord’s attorneys’ fees, court
costs and all other damages resulting from Tenant’s breach.


5.    Successorship. This Agreement shall be binding upon and inure to the
benefit of Landlord and Tenant and their respective successors and assigns.


6.    Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Indiana.


7.    Examination of Agreement. Submission of this instrument for examination or
signature to Tenant does not constitute a reservation or option, should not be
relied upon by Tenant, and it is not effective or binding until execution by and
delivery to both Landlord and Tenant.




[SIGNATURES CONTAINED ON THE FOLLOWING PAGES]






1

--------------------------------------------------------------------------------






EXECUTED as of the date set forth above.


LANDLORD:


DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership


By:    Duke Realty Corporation,
its general partner




By: /s/ Charles E. Podell
Charles E. Podell
Senior Vice President
Indiana and Ohio Region




STATE OF INDIANA     )
) SS:
COUNTY OF HAMILTON     )


Before me, a Notary Public in and for said County and State, personally appeared
Charles E. Podell, by me known and by me known to be the Senior Vice President,
Indiana and Ohio Group, of Duke Realty Corporation, an Indiana corporation, the
general partner of Duke Realty Limited Partnership, an Indiana limited
partnership, who acknowledged the execution of the foregoing "Lease Termination
Agreement" on behalf of said partnership.


WITNESS my hand and Notarial Seal this 25th day of April , 2016.




/s/ Genevieve Boyle
Notary Public


Genevieve Q. Boyle
Printed Signature


My Commission Expires: 8/4/2021


My County of Residence: Marion




[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]










2

--------------------------------------------------------------------------------






TENANT:


INTERACTIVE INTELLIGENCE GROUP, INC., an Indiana corporation




By: s/ Ashley Vukovits


Printed: Ashley Vukovits


Title: CFO






STATE OF INDIANA     )
) SS:
COUNTY OF MARION     )


Before me, a Notary Public in and for said County and State, personally appeared
Ashley Vukovits , by me known and by me known to be the CFO of Interactive
Intelligence Group, Inc., an Indiana corporation, who acknowledged the execution
of the foregoing "Lease Termination Agreement" on behalf of said corporation.


WITNESS my hand and Notarial Seal this 25th day of April , 2016.




/s/ Traci L. Shaw
Notary Public


Traci L. Shaw
Printed Signature


My Commission Expires: 3/14/2023


My County of Residence: Boone




3